 



Exhibit 10.13
 
eBay Inc.
2001 Equity Incentive Plan, As Amended
 
Initial Stockholder Approval on May 25, 2001
Amendment Adopted by the Board of Directors on March 14, 2002
Stockholder Approval of Amendment on June 5, 2002
Amendment Adopted by the Compensation Committee as of March 18, 2003
Stockholder Approval of Amendment on June 26, 2003
Amendment Adopted by the Compensation Committee on March 18, 2004
Stockholder Approval of Amendment on June 24, 2004
Amendment Adopted By the Compensation Committee on March 21, 2006
Stockholder Approval of Amendment on June 13, 2006
Amendment Adopted By the Compensation Committee on January 10, 2007
 
Termination Date: March 21, 2011
 
1.  Purposes.
 
(a) Eligible Option Recipients.  The persons eligible to receive Options are the
Employees, Directors and Consultants of the Company and its Affiliates.
 
(b) Available Options.  The purpose of the Plan is to provide a means by which
eligible recipients of Options may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of (i) Incentive
Stock Options and (ii) Nonstatutory Stock Options.
 
(c) General Purpose.  The Company, by means of the Plan, seeks to retain the
services of the group of persons eligible to receive Options, to secure and
retain the services of new members of this group and to provide incentives for
such persons to exert maximum efforts for the success of the Company and its
Affiliates.
 
2.  Definitions.
 
(a) “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code, and any other entity which
is controlled, directly or indirectly, by the Company.
 
(b) “Board” means the Board of Directors of the Company.
 
(c) “Code” means the United States Internal Revenue Code of 1986, as amended.
 
(d) “Committee” means a committee of one or more members of the Board appointed
by the Board in accordance with subsection 3(c).
 
(e) “Common Stock” means the common stock of the Company.
 
(f) “Company” means eBay Inc., a Delaware corporation.
 
(g) “Consultant” means any natural person, including an advisor, (i) engaged by
the Company or an Affiliate to render consulting or advisory services and who is
compensated for such services, or (ii) who is a member of the Board of Directors
or comparable governing body of an Affiliate and who is compensated for such
services. However, the term “Consultant” shall not include Directors who are not
compensated by the Company for their services as Directors. In addition, the
payment of a director’s fee by the Company for services as a Director shall not
cause a Director to be considered a “Consultant” for purposes of the Plan.
 
(h) “Continuous Service” means that the Optionholder’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. The Optionholder’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Optionholder renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the





--------------------------------------------------------------------------------



 



Optionholder renders such service, provided that there is no interruption or
termination of the Optionholder’s service with the Company or an Affiliate. For
example, a change in status from an Employee of the Company to a Consultant of
an Affiliate or a Director will not constitute an interruption of Continuous
Service. The Board or the chief executive officer of the Company, in that
party’s sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal leave.
 
(i) “Covered Employee” means the chief executive officer and the four (4) other
highest compensated officers of the Company for whom total compensation is
required to be reported to stockholders under the Exchange Act, as determined
for purposes of Section 162(m) of the Code.
 
(j) “Director” means a member of the Board of Directors of the Company.
 
(k) “Disability” means the inability of a natural person to continue to perform
services for the Company or any Affiliate of the type previously performed prior
to the occurrence of such Disability, whether as a result of physical and/or
mental illness or injury, as determined by a physician acceptable to the
Company, for a period that is expected to be of a duration of no less than six
(6) months.
 
(l) “Employee” means any person employed for tax purposes by the Company or an
Affiliate. Mere service as a Director or payment of a director’s fee by the
Company or an Affiliate shall not be sufficient to constitute “employment” by
the Company or an Affiliate.
 
(m) “Equity Restructuring” means a non-reciprocal transaction (i.e. a
transaction in which the Company does not receive consideration or other
resources in respect of the transaction approximately equal to and in exchange
for the consideration or resources the Company is relinquishing in such
transaction) between the Company and its stockholders, such as a stock split,
spin-off, rights offering, nonrecurring stock dividend or recapitalization
through a large, nonrecurring cash dividend, that affects the shares of Common
Stock (or other securities of the Company) or the share price of Common Stock
(or other securities) and causes a change in the per share value of the Common
Stock underlying outstanding Options.
 
(n) “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
 
(o) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
 
(i) If the Common Stock is listed on any established stock exchange or traded on
the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair Market Value
of a share of Common Stock shall be the closing sales price for such stock (or
the closing bid, if no sales were reported) as quoted on such exchange or market
(or the exchange or market with the greatest volume of trading in the Common
Stock) on the last market trading day prior to the day of determination, as
reported in The Wall Street Journal or such other source as the Board deems
reliable.
 
(ii) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined in good faith by the Board.
 
(p) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.
 
(q) “Non-Employee Director” means a Director who either (i) is not a current
Employee or Officer of the Company or its parent or a subsidiary, does not
receive compensation (directly or indirectly) from the Company or its parent or
a subsidiary for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction as to
which disclosure would be required under Item 404(a) of Regulation S-K and is
not engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
 
(r) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.


2



--------------------------------------------------------------------------------



 



 
(s) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
 
(t) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to Section 6 of the Plan.
 
(u) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.
 
(v) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.
 
(w) “Outside Director” means a Director who either (i) is not a current employee
of the Company or an “affiliated corporation” (within the meaning of Treasury
Regulations promulgated under Section 162(m) of the Code), is not a former
employee of the Company or an “affiliated corporation” receiving compensation
for prior services (other than benefits under a tax qualified pension plan), was
not an officer of the Company or an “affiliated corporation” at any time and is
not currently receiving direct or indirect remuneration from the Company or an
“affiliated corporation” for services in any capacity other than as a Director
or (ii) is otherwise considered an “outside director” for purposes of
Section 162(m) of the Code.
 
(x) “Plan” means this eBay Inc. 2001 Equity Incentive Plan, as amended.
 
(y) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
 
(z) “Securities Act” means the United States Securities Act of 1933, as amended.
 
(aa) “Ten Percent Stockholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.
 
3.  Administration.
 
(a) Administration by Board.  The Board shall administer the Plan unless and
until the Board delegates administration to a Committee, as provided in
subsection 3(c).
 
(b) Powers of Board.  The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:
 
(i) To determine from time to time which of the persons eligible under the Plan
shall be granted Options; when and how each Option shall be granted; what type
or combination of types of Option shall be granted; the provisions of each
Option granted (which need not be identical), including the time or times when a
person shall be permitted to receive Common Stock pursuant to an Option; and the
number of shares of Common Stock with respect to which an Option shall be
granted to each such person.
 
(ii) To construe and interpret the Plan and Options granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Option Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective.
 
(iii) To amend the Plan or an Option as provided in Section 11.
 
(iv) To terminate or suspend the Plan as provided in Section 12.
 
(v) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient in its sole discretion to promote the best
interests of the Company and its stockholders that are not in conflict with the
provisions of the Plan.


3



--------------------------------------------------------------------------------



 



 
(c) Delegation to Committee.
 
(i) General.  The Board may delegate administration of the Plan to a Committee
or Committees of one (1) or more members of the Board, and the term “Committee”
shall apply to any person or persons to whom such authority has been delegated.
If administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee of one (1) or
more members of the Board any of the administrative powers the Committee is
authorized to exercise (and references in this Plan to the Board shall
thereafter be to the Committee or subcommittee), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board. The Board may abolish the Committee at any time
and revest in the Board the administration of the Plan.
 
(ii) Committee Composition when Common Stock is Publicly Traded.  At such time
as the Common Stock is publicly traded, in the discretion of the Board, a
Committee may consist solely of two (2) or more Outside Directors, in accordance
with Section 162(m) of the Code, and/or solely of two or more Non-Employee
Directors, in accordance with Rule 16b-3. Within the scope of such authority,
the Board or the Committee may (1) delegate to a committee of one or more
members of the Board who are not Outside Directors the authority to grant
Options to eligible persons who are either (a) not then Covered Employees and
are not expected to be Covered Employees at the time of recognition of income
resulting from such Option or (b) not persons with respect to whom the Company
wishes to comply with Section 162(m) of the Code and/or (2) delegate to a
committee of one or more members of the Board who are not Non-Employee Directors
the authority to grant Options to eligible persons who are not then subject to
Section 16 of the Exchange Act.
 
(d) Effect of Board’s Decision.  All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
anyone and shall be final, binding and conclusive on all Optionholders and any
other person having an interest in such determination, interpretation or
construction.
 
4.  Shares Subject to the Plan.
 
(a) Share Reserve.  Subject to the provisions of Section 10 relating to
adjustments upon changes in Common Stock, the Common Stock that may be issued
pursuant to Options shall not exceed in the aggregate Two Hundred Twenty Two
Million (222,000,000)1 shares of Common Stock.
 
(b) Reversion of Shares to the Share Reserve.  If any Option shall for any
reason expire or otherwise terminate, in whole or in part, without having been
exercised in full, the shares of Common Stock not acquired under such Option
shall revert to and again become available for issuance under the Plan.
 
(c) Source of Shares.  The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.
 
5.  Eligibility.
 
(a) Eligibility for Specific Options.  Incentive Stock Options may be granted
only to Employees. Nonstatutory Stock Options may be granted to Employees,
Directors and Consultants.
 
(b) Non-Employee Directors.  Notwithstanding the provisions of subsection 5(a)
hereof, a Director who is not an Employee only may be granted nondiscretionary
Options that the Stockholders have approved as to the following option
provisions: Number of shares, date of automatic grant, term, exercise price,
consideration, vesting schedule, exercise schedule, and the post-termination
exercise periods.
 
(c) Ten Percent Stockholders.  Notwithstanding the provisions of subsection 5(a)
hereof, a Ten Percent Stockholder shall not be granted an Incentive Stock Option
unless the exercise price of such Option is at least one hundred ten percent
(110%) of the Fair Market Value of the Common Stock at the date of grant and the
Option is not exercisable after the expiration of five (5) years from the date
of grant.
 

 
1  Denotes that such share number reflects the stock split of eBay’s common
stock occurring in 8/03 and 2/05.


4



--------------------------------------------------------------------------------



 



 
(d) Section 162(m) Limitation.  Notwithstanding the provisions of
subsection 5(a) hereof and subject to the provisions of Section 10 relating to
adjustments upon changes in the shares of Common Stock, no Employee shall be
eligible to be granted Options covering more than Four Million (4,000,000)1
shares of Common Stock during any calendar year.
 
(e) Consultants.  Notwithstanding the provisions of subsection 5(a) hereof, a
Consultant shall not be eligible for the grant of an Option if, at the time of
grant, a Form S-8 Registration Statement under the Securities Act (“Form S-8”)
is not available to register either the offer or the sale of the Company’s
securities to such Consultant because of the nature of the services that the
Consultant is providing to the Company, or because the Consultant is not a
natural person, or as otherwise provided by the rules governing the use of
Form S-8.
 
6.  Option Provisions.
 
Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates will be
issued for shares of Common Stock purchased on exercise of each type of Option.
The provisions of separate Options need not be identical, but each Option shall
include (through incorporation of provisions hereof by reference in the Option
or otherwise) the substance of each of the following provisions:
 
(a) Term.  Subject to the provisions of subsection 5(c) regarding Ten Percent
Stockholders, no Option shall be exercisable after the expiration of ten
(10) years from the date it was granted.
 
(b) Exercise Price.
 
(i) Subject to the provisions of subsection 5(c) regarding Ten Percent
Stockholders and subsection 6(b)(ii) below, the exercise price of each Option
shall be not less than one hundred percent (100%) of the Fair Market Value of
the Common Stock subject to the Option on the date the Option is granted.
 
(ii) An Option may be granted with an exercise price lower than that set forth
in subsection 6(b)(i) above if such Option is granted pursuant to an assumption
or substitution for another option in a manner satisfying the provisions of
Section 424(a) of the Code.
 
(c) Consideration.
 
(i) The purchase price of Common Stock acquired pursuant to an Option shall be
paid, to the extent permitted by applicable statutes and regulations, either
(i) in cash at the time the Option is exercised or (ii) at the discretion of the
Board at the time of the grant of the Option (or subsequently in the case of a
Nonstatutory Stock Option) (1) by delivery to the Company, or attestation to the
Company of ownership, of other Common Stock or (2) in any other form of legal
consideration that may be acceptable to the Board.
 
(ii) Unless otherwise specifically provided, the purchase price of Common Stock
acquired pursuant to an Option that is paid by delivery to the Company, or
attestation to the Company of ownership, of other Common Stock shall be paid
only by shares of the Common Stock of the Company that have been held for more
than six (6) months (or such longer or shorter period of time required to avoid
a charge to earnings for financial accounting purposes).
 
(d) Transferability of an Incentive Stock Option.  An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.
 
(e) Transferability of a Nonstatutory Stock Option.  A Nonstatutory Stock Option
shall be transferable to the extent provided in the Option Agreement. If the
Nonstatutory Stock Option does not provide for
 

 
1  Denotes that such share number reflects the stock split of eBay’s common
stock occurring in 8/03 and 2/05.


5



--------------------------------------------------------------------------------



 



transferability, then the Nonstatutory Stock Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing, the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option.
 
(f) Vesting Generally.  The total number of shares of Common Stock subject to an
Option may, but need not, vest and therefore become exercisable in periodic
installments that may, but need not, be equal. The Option may be subject to such
other terms and conditions on the time or times when it may be exercised (which
may be based on performance or other criteria) as the Board may deem
appropriate. The vesting provisions of individual Options may vary. The
provisions of this subsection 6(f) are subject to any Option provisions
governing the minimum number of shares of Common Stock as to which an Option may
be exercised.
 
(g) Termination of Continuous Service.  In the event an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise such Option as of the date of
termination) but only within such period of time ending on the earlier of
(i) the date three (3) months following the termination of the Optionholder’s
Continuous Service (or such longer or shorter period specified in the Option
Agreement), or (ii) the expiration of the term of the Option as set forth in the
Option Agreement. If, after termination, the Optionholder does not exercise his
or her Option within the time specified in the Option Agreement, the Option
shall terminate.
 
(h) Extension of Termination Date.  An Optionholder’s Option Agreement may also
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option or (ii) the expiration of a period of three
(3) months after the termination of the Optionholder’s Continuous Service during
which the exercise of the Option would not be in violation of such registration
requirements.
 
(i) Disability of Optionholder.  In the event that an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve
(12) months following such termination (or such longer or shorter period
specified in the Option Agreement), or (ii) the expiration of the term of the
Option as set forth in the Option Agreement. If, after termination, the
Optionholder does not exercise his or her Option within the time specified
herein, the Option shall terminate.
 
(j) Death of Optionholder.  In the event (i) an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s death or (ii) the
Optionholder dies within the period (if any) specified in the Option Agreement
after the termination of the Optionholder’s Continuous Service for a reason
other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
option upon the Optionholder’s death, but only within the period ending on the
earlier of (1) the date eighteen (18) months following the date of death (or
such longer or shorter period specified in the Option Agreement) or (2) the
expiration of the term of such Option as set forth in the Option Agreement. If,
after death, the Option is not exercised within the time specified herein, the
Option shall terminate.
 
7.  Covenants of the Company.
 
(a) Availability of Shares.  During the terms of the Options, the Company shall
keep available at all times the number of shares of Common Stock required to
satisfy such Options.
 
(b) Securities Law Compliance.  The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Options and to issue and sell


6



--------------------------------------------------------------------------------



 



shares of Common Stock upon exercise of the Options; provided, however, that
this undertaking shall not require the Company to register under the Securities
Act the Plan, any Option or any Common Stock issued or issuable pursuant to any
such Option. If, after reasonable efforts, the Company is unable to obtain from
any such regulatory commission or agency the authority which counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell Common Stock upon exercise of such Options unless and until such
authority is obtained.
 
8.  Use of Proceeds from Stock.
 
Proceeds from the sale of Common Stock pursuant to Options shall constitute
general funds of the Company.
 
9.  Miscellaneous.
 
(a) Stockholder Rights.  No Optionholder shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Option unless and until such Optionholder has satisfied
all requirements for exercise of the Option pursuant to its terms.
 
(b) No Employment or other Service Rights.  Nothing in the Plan or any
instrument executed or Option granted pursuant thereto shall confer upon any
Optionholder any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Option was granted or shall affect the right
of the Company or an Affiliate to terminate (i) the employment of an Employee
with or without notice and with or without cause, for any reason or no reason,
(ii) the service of a Consultant pursuant to the terms of such Consultant’s
agreement with the Company or an Affiliate or (iii) the service of a Director
pursuant to the Bylaws of the Company or an Affiliate, and any applicable
provisions of the corporate law of the jurisdiction in which the Company or the
Affiliate is incorporated, as the case may be.
 
(c) Incentive Stock Option $100,000 Limitation.  To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof which exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options.
 
(d) Investment Assurances.  The Company may require an Optionholder, as a
condition of exercising an Option or acquiring Common Stock under any Option,
(i) to give written assurances satisfactory to the Company as to the
Optionholder’s knowledge and experience in financial and business matters and/or
to employ a purchaser representative reasonably satisfactory to the Company who
is knowledgeable and experienced in financial and business matters and that he
or she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Option; (ii) to give
written assurances satisfactory to the Company stating that the Optionholder is
acquiring Common Stock subject to the Option for the Optionholder’s own account
and not with any present intention of selling or otherwise distributing the
Common Stock; and/or (iii) to give such other written assurances as the Company
shall determine are necessary, desirable or appropriate to comply with
applicable securities regulation and other governing law. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.
 
(e) Withholding Obligations.  To the extent provided by the terms of an Option
Agreement, the Optionholder may satisfy any tax withholding obligation arising
under the laws or regulations of any country, state or local jurisdiction
relating to the exercise or acquisition of Common Stock under an Option by any
of the following means (in addition to the Company’s right to withhold from any
compensation paid to the Optionholder by the Company) or by a combination of
such means: (i) tendering a cash payment; (ii) authorizing the Company to
withhold shares of Common Stock from the shares of Common Stock otherwise
issuable to the Optionholder as a result of the exercise or acquisition of
Common Stock under the Option; provided, however, that no shares of Common Stock
are withheld with a value exceeding the minimum amount of tax required to be
withheld by law (or such lesser amount as may be required to avoid variable
award accounting); or (iii) delivering to the Company owned and unencumbered
shares of Common Stock.


7



--------------------------------------------------------------------------------



 



 
10.  Adjustments upon Changes in Stock.
 
(a) Capitalization Adjustments.  In the event that any dividend or other
distribution, reorganization, merger, consolidation, combination, repurchase, or
exchange of Common Stock or other securities of the Company, or other change in
the corporate structure of the Company affecting the Common Stock (other than an
Equity Restructuring) occurs such that an adjustment is determined by the
Committee (in its sole discretion) to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust the number and class of Common Stock which may be
delivered under the Plan, the exercise price per share and the number of shares
covered by each Option which has not been exercised, and the numerical limits of
Sections 4(a) and 5(d).
 
(b) Dissolution or Liquidation.  In the event of a dissolution or liquidation of
the Company, then all outstanding Options shall terminate immediately prior to
such event.
 
(c) Corporate Transaction.  In the event of (i) a sale, lease or other
disposition of all or substantially all of the assets of the Company, (ii) a
merger or consolidation in which the Company is not the surviving corporation,
or (iii) a reverse merger in which the Company is the surviving corporation but
the shares of Common Stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, then any surviving corporation or acquiring
corporation shall assume or continue any Options outstanding under the Plan or
shall substitute similar stock awards (including an award to acquire the same
consideration paid to the stockholders in the transaction described in this
subsection 10(c)) for those outstanding under the Plan. In the event any
surviving corporation or acquiring corporation refuses to assume or continue
such Options or to substitute similar stock awards for those outstanding under
the Plan, then with respect to Options held by Optionholders whose Continuous
Service has not terminated, the vesting of such Options (and, if applicable, the
time during which such Options may be exercised) shall be accelerated in full,
and the Options shall terminate if not exercised (if applicable) at or prior to
such event. With respect to any other Options outstanding under the Plan, such
Options shall terminate if not exercised (if applicable) at or prior to such
event.
 
(d) Equity Restructuring Adjustments.  In connection with the occurrence of any
Equity Restructuring, and notwithstanding anything to the contrary in
Section 10(a) and 10(c) the number and type of securities subject to each
outstanding Option and the exercise price thereof will be equitably adjusted by
the Committee. The adjustments provided under this Section 10(d) shall be
nondiscretionary and shall be final and binding on the affected Optionholder and
the Company.
 
11.  Amendment of the Plan and Options.
 
(a) Amendment of Plan.  The Board at any time, and from time to time, may amend
the Plan. However, except as provided in Section 10 relating to adjustments upon
changes in Common Stock, no amendment shall be effective unless approved by the
stockholders of the Company to the extent stockholder approval is necessary
under applicable laws or regulations or to the extent that such amendment
constitutes a material amendment of the Plan.
 
(b) Stockholder Approval.  The Board may, in its sole discretion, submit any
other amendment to the Plan for stockholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of
Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to certain executive officers.
Notwithstanding any other provision of the Plan to the contrary, the Board shall
not, without prior stockholder approval, (A) reduce the exercise price of any
outstanding Option under the Plan, (B) cancel any outstanding Option under the
Plan and grant in substitution therefor, on either an immediate or delayed
basis, a new Option under the Plan covering the same or a different number of
shares of Common Stock or cash, or (C) take any other action with respect to any
outstanding Option under the Plan that is treated as a repricing of such Option
pursuant to generally accepted accounting principles.
 
(c) Contemplated Amendments.  It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Incentive Stock Options and/or to bring the Plan and/or Incentive Stock
Options granted under it into compliance therewith.


8



--------------------------------------------------------------------------------



 



 
(d) No Impairment of Rights.  Rights under any Option granted before amendment
of the Plan shall not be impaired by any amendment of the Plan unless (i) the
Company requests the consent of the Optionholder and (ii) the Optionholder
consents in writing.
 
(e) Amendment of Options.  The Board at any time, and from time to time, may
amend the terms of any one or more Options; provided, however, that the rights
under any Option shall not be impaired by any such amendment unless (i) the
Company requests the consent of the Optionholder and (ii) the Optionholder
consents in writing.
 
12.  Termination or Suspension of the Plan.
 
(a) Plan Term.  The Board may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on the day before the tenth (10th)
anniversary of the date the Plan is adopted by the Board or approved by the
stockholders of the Company, whichever is earlier. No Options may be granted
under the Plan while the Plan is suspended or after it is terminated.
 
(b) No Impairment of Rights.  Suspension or termination of the Plan shall not
impair rights and obligations under any Option granted while the Plan is in
effect except with the written consent of the Optionholder.
 
13.  Effective Date of Plan.
 
The Plan shall become effective as determined by the Board, but no Option shall
be exercised unless and until the Plan has been approved by the stockholders of
the Company, which approval shall be within twelve (12) months before or after
the date the Plan is adopted by the Board.
 
14.  Choice of Law.
 
The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.


9